                   Case 19-30045-lkg    Doc 15    Filed 02/06/19   Page 1 of 1




               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                           In Proceedings
                                                                                 Under Chapter 7
Christopher Shane Arnold
                                                                                 BK 19−30045−lkg
             Debtor(s)
SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−0583


                                ORDER OF DISMISSAL

TO THE DEBTOR(S):
    This matter having come before the Court because of debtor(s) failure to submit required
documents to the voluntary petition; the debtor(s) having failed to fully submit the required
documents,
    IT IS ORDERED that the case is DISMISSED for want of prosecution.



ENTERED: February 6, 2019                                  /s/ Laura K. Grandy
                                                           UNITED STATES BANKRUPTCY JUDGE
